Case 1:18-cv-06840-ENV-CLP Document 15 Filed 08/26/19 Page 1 of 8 PageID #: 55




 UNITED STATES DISTRICT COURT FOR
 THE EASTERN DISTRICT OF NEW YORK
 -----------------·-�---------------------------------------x
 UNITED STATES OF AMERICA,

               Plaintiff,
                                                                             Index No.
        -against-                                                           18-cv-6840
                                                                            ENV-CLP

 WALTER SCHILLER and DENISE SCHILLER.


               Defendants.
••-••••••••v•-•--•-•••••••----•�••--••••---• • •-•••••-•---••••X




                       DEFENDANTS' CONSENT MOTION FOR LEAVB TO
                           FILE A SECOND AMENDED ANSWER

      Defendants hereby move the Court for leave to amend their Answer, pursuant to Fed. R.

Civ. P. l S(a)(2) to add paragraph Eighth as an additional Affirmative Defense. Filed

simultaneously with this Motion is the proposed Second Amended Answer with paragraph

Eighth. Defendants have conferred with Plaintiff regarding the filing of the Second Amended

Answer and the parties have agreed that:

       l. Plaintiff consents to Defendants Consent Motion for Leave to file the Second

           Amended Answer, a copy of which accompanies this Motion.
       2. Plaintiff and Defendant will respond to any additional discovery requests on a

           schedule as determined by the Court.


                                                                     /s/ Cheryl Pollak
Case 1:18-cv-06840-ENV-CLP Document 15 Filed 08/26/19 Page 2 of 8 PageID #: 56




                                                                 Respectfully submitted.




                                                                Larry Kars^sq.(LK0827)
                                                                Attorney fot Defendants
                                                                233 Broadway,Suite 2340
                                                                New York, NY 10279
                                                                Tel: 212-233-3800
                                                                 FAX:212-233-3801
                                                                 larrykarslaw@gmaiLcom

To:
W.Damon Dennis, Esq.
Trial Attorney,Tax Division
U.S. Department of Justice
P.O. Box 55
Washington, D.C,20044




                                     CERTIFICATE OF SERVICE


              I,Latry Kars, Attorney for the Defendants,hereby certify that on Augu^ 2019,
a copy ofthe foregoing Defendants Second Amended Answer to be sent by Priority First Class
Mail charges pre-paid, to the following:

W.Damon Dennis, Esq.
Trial Attorney,Tax Division
U.S. Department of Justice
P.O. Box 55
Washington, D.C.20044


Dated: New York, New York
      AugustJ ^,2019
Case 1:18-cv-06840-ENV-CLP Document 15 Filed 08/26/19 Page 3 of 8 PageID #: 57




UNITED STATES DISTRICT COURT FOR
THE EASTERN DISTRICT OF NEW YORK
                                                                      -X

UNITED STATES OF AMERICA,
                                                                           AMENDED ANSWER
               Plaintiff,
                                                                                Index No.
        -against*                                                               18-CV'^840
                                                                                ENV-CLP

WALTER SCHILLER and DENISE SCHILLER.


               Defendants.



                                      AMENDED ANSWER


        Defendants, Walter Schiller and Denise Schiller, pursuant to Federal Rules ofCivil

Procedure 15(a)(1)(A), by(heir attorney Larry Kars,Esq., as and for their Amended Answer to
the Complaint, respectftilly alleges as follows:
                                         Prelimfaflry Statement

       Defendants have been unable to obtain many necessary facts and dooumaits to

adequately review, answer and defend the allegations in the complaint. This is due in part to the
Oovemment and Internal Revenue Service(IRS)shutdown. The IRS was not responding or
accepting powers of attorney in order for defendants to obtain transcripts ofaccount showing the
defendants* and plaintiff s activities for the relevant tax periods involved.

        In addition,immediately prior to the complaint being filed, a Revenue Officer ofthe
IRS, C.Lomax, visited the defendants and retrieved, seized and stole many documents
previously sent to the defendants by the IRS and documents sent by defendants to the IRS. C.
Lomax promised to return those documents to the defendants presumably after making copies,
but he never returned the documents to defendants and has willfully retained those documents
Case 1:18-cv-06840-ENV-CLP Document 15 Filed 08/26/19 Page 4 of 8 PageID #: 58




without the defendants' consent and to their detriment



        1. Denies knowledge or infonnation sufiScient to form a belief as to the truth of the
              allegations set forth in paragraph 1 ofthe complaint.
       2. Admits the allegation contained in paragraph 2ofthe complaint
       3. Denies knowledge or information sufficient to form a beliefas to the truth ofthe
allegations set forth in paragraph 3 ofthe complainl.
       4. Denies knowledge or information sufficient to form a beliefas to the truth ofthe
allegations set forth in paragrs^h 4 ofthe complaint
       5. Denies knowledge or infonnation sufficient to form a belief as to the truth ofthe
allegations set forth in paragraph 5 ofthe complaint.
       6. Denies knowledge or information sufficient to form a beliefas to the truth ofdie
allegations set forth in paragraph 6 ofthe complaint
       7.Denies knowledge or infonnation sufficient to form a beliefas to the truth ofthe
allegations set forth in paragraph 7 ofthe complaint
       8. Defendants hereby deny all other allegations in the complaint not heretofore denied,
                                 FIRST AFFIRMATIVE DEFENSE

       9. The complmnt fails to state a cause ofaction against defendants upon which relief
may be granted.
                              SECOND AFFIRMATIVE DEFENSE

       10. Defendants assert any and all statute oflimitations as a complete defense to some or
all claims.

                                THTRD AFFIRMATIVE DEFENSE
 Case 1:18-cv-06840-ENV-CLP Document 15 Filed 08/26/19 Page 5 of 8 PageID #: 59




        11. part ofthe unpaid interest charges are,on information and belief due to delays
caused by plaintiffand should be abated.
                             FOURTH AFFIRMATIVE DEFENSE

        12. Part ofthe interest and penalties charged by plaintiff ai^, on information and belief,
inaccurate and due to reasonable cause and should be abated.
                            FTFTH APFERMATIVB DEFENSE

        13.Plaintiffs claims are barred by the doctrine ofconsent and wmver in that the parties
had agreed to monthly instalhnent payments which payments have been consistently made and
accepted by plaintiff
                           STXTH AFFIRMATrVE DEFENSE

        14. Plaintiff's claims are barred by the doctrine oflaches in that defendants relied on the
installment agreement to their detriment and prejudice, and the plaintiffs delay in acting on the
installment agreranent was inexcusable; such delay lasted approximately eleven(11)months.
                          SRVENTH AFFIRMATIVE DEFENSE

       15. Plauitiffs termination ofthe installment agreement and delay in reviewing it was an
abuse oftheir discretion. Plaintiff had placed defendants in ''non-^llectible"status for several
months but defendants continued to make monthly payments to plaintiff; due to a lack ofassets,
the inability to borrow on any home equity,severe medical problems of defendant Denise
Schiller, defendants could notfull pay the balance due on their tax liability.
Case 1:18-cv-06840-ENV-CLP Document 15 Filed 08/26/19 Page 6 of 8 PageID #: 60




                              EIGHTH AFFIRMATIVE DEFENSE

       16. On information and belief, the Internal Revenue Service wrongfully referred
this case to the Department ofJustice for commencement of proceedings in Court against
Defendants, persons named in a proposed installment agreement,when levy to collect the liability
 was prohibited by Regulation Sec. 301.6331-4(a)and as stated in Regulation Sec. 301-6331-
4(b)(2); and Code Sec.6331(k)(2)(B). On August 7,2018,IRS Revenue Officer C.Lomax stated
in a written communication to the Defendants that:"..Levy. Suit to Reduce Claim to Judgement in
Process," which date was during the prohibited period. The prohibited period began on or about
December?,2017 when the Plaintiffreceived the request for an installment agreement and ended
October30.2018, the date ofthe letter ofrejection was sent to Defendants, plus 30 days thereafter.
C. Lomax reviewer also approved the rejection ofthe installment agreement on October 3,2018.
       WHEREFORE,Defendants respecthilly demands judgment dismissing
Plaintiffs complaint in its entirety, awarding Defendants the costs ofthis litigation,
and such further relief as the Court deemsjust and proper.


       Dated: New York, New York
              Augustas,2019


                                                                        Larry Kars, Csq.(LK0857)
                                                                        Attorney for Defendants
                                                                        233 Broadway,Suite 2340
                                                                        New York, NY 10279
                                                                        Tel: 212-233-3800
                                                                        FAX: 212-233-3801
                                                                        larrykarslaw@gmali.com


To:
W.Damon Dennis, Esq.
Trial Attomey,Tax Division
U.S. Department of Justice
P.O. Box 55
Washington, D.C. 20044
Case 1:18-cv-06840-ENV-CLP Document 15 Filed 08/26/19 Page 7 of 8 PageID #: 61




                                    TRRTIFICATE OF SERVICE


              I,Larry Kars, Attorney for the Defendants, hereby certify that on Augu^^2019,
a copy ofthe foregoing Defendants Second Amended Answer to be sent by Priority First Class
Mail charges pre-paid,to the following:

W.Damon Dennis,Esq.
Trial Attorney,Tax Division
U.S. Department of Justice
P.O. Box 55
Washington, D.C.20044
i^osiviu JL/iOU tvi Wi i^vr»           * t-"
                Case 1:18-cv-06840-ENV-CLP Document 15 Filed 08/26/19 Page 8 of 8 PageID #: 62

          Motions
          1:18-cv-0684Q-ENV-CLP United
          States of America v. Schiller et al

           AGO


                                                                 U.S. District Court

                                                           Eastern District of New York

          Notice of Electronic Filing

          The following transaction was entered by Kars,Larry on 8/20/2019 at 11:56 AM EDT and filed on 8/20/2019
          Case Name:                 United States of America v. Schiller et al
          Case Number:               1:18-cv-06840-ENV-CLP
          Filer;                     Denlse Schiller
                                     Walter Schiller
          Document Number:13



          MOTION^to Amend/Correct/Supplement Answer by Denise Schiller, Walter Schiller.(Attachments:#
          (1)Exhibit Amended Answer)(Kars, Larry)

          l:18-cv-06840-ENV-CLP Notice has been electronically mailed to:

          James Yu james.yu@usdoj.gov, northem.taxcivil@usdoj.gov
          Lairy Kars           lkars@gei*stensavage.com

           Wallace D. Dennis w.damon.dennis@usdoj.gov, dawn.ashton@usdoj.gov, northem.taxcivil@usdoj.gov,
           wddennis3@gmail.com

           l:18-cv-06840-ENV-CLP Notice will not be electronically mailed to:
           The following document(s)are associated with this transaction:
           Document description:Main Document
           Original fllename:n/a
           Electronic document Stamp:                                                     at
          rSTAMP NYEDStamp_ID=875559751 [Date=8/20/2019][FileNuraber=14l63399-0]
          [0c7f98c954dfefa9413309c3c91202a86e33cfdfa8ffd6bl0f479a0l699dfa9d6189
           ebeOb112df876f364c612e8c784c70fa65Ie875786f2e41635519f43d518]]
           Document description;Exhibit Amended Answer
           Original filename:n/a
           Electronic document Stamp:
          [STAMP NYEDStamp_ID=875559751 [Date=8/20/2019][FileNumber=14163399-1]
           rbdf53fff1 ecf03al2f4519433b622744f8234763de0885ccf629429a6259d29d4284
           ba0766dbedfla5387b8de449a8acc42536flccfa785ed27d8b2332c5ed96]]




                                                                                                                8/20/2019,11:50 AM
   ofl
